           Case 2:20-cr-00266-CFK Document 19 Filed 01/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :     CRIMINAL ACTION
                                            :
                                            :
      v.                                    :      No. 20-266
                                            :
DAVID WYCHE                                 :
                                            :
                                            :

                                     ORDER

      AND NOW, upon consideration of Defendant David Wyche’s Motion for

Reconsideration of Pretrial Detention and exhibit (ECF Nos. 13 and 14), and the

Government’s Response in Opposition (ECF No. 17), it is hereby ORDERED that

Defendant’s Motion for Reconsideration (ECF No. 13) is DENIED.


                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE
